Citation Nr: 0300224	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-06 461 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for emphysema, to 
include secondary to tobacco use. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. 
Little Rock, Arkansas, which denied entitlement to the 
benefit sought on appeal. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained; and all reasonable efforts to assist the 
appellant in obtaining evidence to substantiate his claim 
have been made.

2.  The appellant's claim for service connection for a 
lung disorder due to nicotine dependence or tobacco use in 
service was received by the VA in July 2000.

3.  Emphysema is not of service origin. 


CONCLUSIONS OF LAW

1.  Service connection for emphysema due to nicotine 
dependence or tobacco use in service is prohibited by law.  
38 U.S.C.A. §§ 1103, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.300 (2002).

2.  Emphysema was not incurred in or aggravated during 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new 
and material claims were amended effective August 29, 
2001.

The Board has reviewed the appellant's claim in light of 
the VCAA and it's implementing regulations.  In this 
regard, the Board notes that the appellant was informed in 
the rating decision, Statement of the Case, Supplemental 
Statement of the Case, and correspondence from the RO of 
the evidence necessary to substantiate his claim for 
benefits.  In an October 2001 and one letter the RO 
informed the appellant of his rights in the VA claims 
process.  He was further informed that the VA would 
attempt to obtain records he identified with an 
appropriate release of information form.  Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  The record reflects the 
appellant has not identified any other potential sources 
of additional treatment reports for consideration in this 
matter.  Therefore, the Board is satisfied that the VA has 
met the notification and duty to assist requirements as 
required by the VCAA. 

Service medical records are negative for any complaints, 
treatment, or diagnosis of emphysema.  Service records 
show the appellant was treated for an upper respiratory 
infection in September 1977.  A chest x-ray was negative.  
He was treated in March 1979 for pneumonia.  On separation 
examination, conducted in April 1980, the lungs and chest 
were evaluated as normal.  X-ray studies of the chest were 
negative.  The report of medical history noted the 
appellant had a positive tine test prior to his entry into 
service in 1975, and was treated with isoniazid (INH) 
therapy for one year. 

VA clinical records, dated from 1981 to 2001, document 
more recent treatment.  With respect to the respiratory 
system, these records disclose the appellant's medical 
history was significant for further INH therapy in 1974, 
and a diagnosis of asthma since 1991.  These records show 
the appellant was diagnosed with emphysema in 1999.  
Spirometry conducted in July 1999 revealed severe 
obstructive disease, with evidence of diffuse emphysema 
revealed on x-ray studies.

Received by the VA in July 2000 was appellant's claim for 
service connection for emphysema and COPD.  At that time 
he indicated that he started to smoke during service. 

On VA examination in November 2001, the appellant was 
evaluated with emphysema.  The medical examination report 
indicates the appellant reported a history of emphysema 
initially diagnosed in 1995, and a history of continued 
tobacco use.  Spirometry revealed mild obstructive 
disease.  X-ray studies of the chest revealed stable chest 
with emphysema, but no acute disease present.

In his substantive appeal the appellant maintains that his 
emphysema had its onset during military service.  He 
indicated he was subjected to carbon monoxide while 
serving in the motor pool, and that he was treated for 
pulmonary problems during service. 

Analysis

Under applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
which was incurred in, or aggravated by, active military 
service.  38 U.S.C.A. § 1131. 

Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  To 
establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim. 
38 C.F.R. § 3.303.

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides 
that a disability will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products 
during service.  While this law bars service connection 
based on the effects of tobacco use, service connection is 
possible if the disability was manifest in service or to 
the required degree within the presumptive period, or if 
it is otherwise shown that the disability is related to 
service on some basis other than use of tobacco products 
during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The appellant's claim for service connection for 
emphysema, alleged to be due to tobacco use starting in 
service and carbon monoxide exposure, was received by the 
VA n July 2000.  The above cited law and regulation bar 
such tobacco-related claims as to claims received by the 
VA after June 9, 1998.  It follows that, as a matter of 
law, the appellant's tobacco-related claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection is still possible if a disability was 
manifest in service or to the required degree within the 
presumptive period, or if it is otherwise shown that the 
disability is related to service on some basis other than 
use of tobacco products during service.  

In this regard the service medical records show no 
definite evidence of emphysema.  These records show that 
the veteran was treated on several occasions during 
service for respiratory complaints with pneumonia being 
diagnosed in 1979.  However, the separation examination, 
which included chest x-rays, showed no abnormality.  
Additionally, the first post service clinical evidence of 
a chronic lung disorder was in the 1990s, many years after 
service.  The recent VA examination in November 2001 
confirmed the presence of emphysema.  However, there is no 
medical evidence, which relates the emphysema to service. 

The Board notes that the service representative, on behalf 
of the appellant, has alleged that VA examination in 
November 2001 was inadequate for rating purposes.  
Specifically, he notes that the claims file was not 
available for review by the examiner in conjunction with 
the examination.  The Board does not agree with this 
contention.  The medical examination report does not 
indicate the examiner did not review the appellant's 
records.  In his narrative summary, the examiner notes 
that the appellant's "chart" was reviewed.  There is no 
discernible indication that the term 'chart' as utilized 
by the examiner excluded the claims file.  Further, 
according to the history provided by the appellant at the 
time of the examination, his emphysema was diagnosed in 
1995, more than 18 years after his release from service.  
Moreover, having carefully examined the medical report, 
the Board finds that the VA examiner submitted a thorough 
report pertinent to an evaluation of the respiratory 
system.  The Board concludes that the VA examination is 
adequate. 

After reviewing the evidence it is the judgment of the 
Board that the preponderance of the evidence is against 
the appellant's claim.


ORDER

Service connection for emphysema is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

